                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA

v.                                                       MAGISTRATE NO. 1:17-mj-00040-JCG

ADOLFO ROLANDO FERNANDEZ-ESTRADA

                  ORDER GRANTING GOVERNMENT LEAVE OF COURT
                      TO DISMISS THE CRIMINAL COMPLAINT

       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, on motion [4] of the

United States Attorney, to dismiss without prejudice the Criminal Complaint in Magistrate No.

1:17mj40-JCG against the defendant, Adolfo Rolando Fernandez-Estrada, the Court hereby

grants Leave of Court for the filing of the dismissal.

       SO ORDERED this the 30th day of October, 2019.




                                               s/   John C. Gargiulo
                                              HONORABLE JOHN C. GARGIULO
                                              UNITED STATES MAGISTRATE JUDGE
